                                           UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                                3:21-cv-248-MOC-DCK

              DIANA RODRIGUEZ,                                        )
                                                                      )
                          Plaintiff,                                  )
                                                                      )
              v.                                                      )                     ORDER
                                                                      )
              WELLS FARGO BANK, N.A.,                                 )
                                                                      )
                          Defendant.                                  )


                          THIS MATTER is before the Court on Plaintiff’s pro se Motion for Default Judgment.

              (Doc. No. 7). Defendant has filed a response opposing the motion.

                          Plaintiff’s motion is DENIED for two reasons. First, Plaintiff has not moved for entry of

              default by the Clerk’s office—a prerequisite to filing for default judgment with the Court. In any

              event, Defendant has appeared to defend the claim. Thus, default judgment is not appropriate.

                          IT IS SO ORDERED.

Signed: August 11, 2021




                                                                  1



                           Case 3:21-cv-00248-MOC Document 15 Filed 08/11/21 Page 1 of 1
